 Case 17-60419             Doc 101      Filed 09/06/19 Entered 09/06/19 12:33:23                    Desc Main
                                         Document     Page 1 of 4




                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA
                                          LYNCHBURG DIVISION


IN RE:                                                         Case No. 17-60419
GREGORY EUGENE MARCELLUS                                       Chapter 13

KATHERINE MICHELE MARCELLUS

                     Debtor(s),

FIRST GUARANTY MORTGAGE                                    )
CORPORATION                                                )
                                                           )
                        Movant,                            )
     v.                                                    )
                                                           )
GREGORY EUGENE MARCELLUS                                   )
KATHERINE MICHELE MARCELLUS                                )
               Debtor                                      )
PATRICIA ANN MITCHUM, Co- Debtor, and                      )
Herbert L Beskin(82), Trustee.                             )
              Respondents


                                      NOTICE OF NONCOMPLIANCE

          PLEASE TAKE NOTICE that the above captioned Debtor has failed to comply with the terms of
this Court's order entered on the docket on August 01 ,2018 (DOC No.70) (the “Agreed Order”); to-wit:
    1. The Debtor has missed the payments pursuant to the Agreed Order, and the account is currently
          due for:
          a) Regular Post-Petition Payments from March 01 ,2019 through August 01, 2019 in the amount
          of $1,909.07 per month,
          b) plus the charge associated with this notice $100.00,
          c) less the suspense balance in the amount of $1,282.72_.
          The total amount necessary to cure the defaults set forth above is $10,271.70.
    2. Pursuant to the terms of the Agreed Order, the Debtor or the Trustee, within fifteen (15) days of
          the date of this Notice of Noncompliance (the “Cure Period”), must either (i) cure the Default by
          tendering $10,271.70 (total amount of the Default) to the Movant in certified funds or cashier's
          check, (ii) file an objection with the court stating that no default exists; or (iii) file an objection
          with the court stating any other reason why an order granting relief from the automatic stay


File No: VA201800000895
 Case 17-60419            Doc 101   Filed 09/06/19 Entered 09/06/19 12:33:23                 Desc Main
                                     Document     Page 2 of 4




        should not be entered.
    3. Any cure of the Default must include payment of all amounts set forth herein as well as payments
        which have substantially become due under the terms of the Agreed Order and any amounts that
        are due at the time Debtor cures the Default. Acceptance of partial payment by the Movant during
        the Cure Period shall not constitute a satisfaction or waiver of the Notice of Default. Any cure
        payments should be made payable to Rushmore Loan Management
        Services and sent to PO BOX 52708 IRVINE, CA 92619.
    4. If the Debtor does not take one of the actions set forth in paragraph two (2) within the Cure
        Period, the Movant may file a certificate with the Court stating that the Movant has complied
        with the terms of the Agreed Order, and the Court may grant relief from the automatic stay
        without further notice to the Debtor. If the automatic stay is terminated, the Property may be sold
        at a foreclosure sale.
                                                          Respectfully Submitted,
                                                /s/ Amy Czekala
                                              Amy Czekala, BAR No: 74801
                                              Kevin Hildebeidel, Esq. BAR No: #35645
                                              Stern & Eisenberg Mid-Atlantic, PC
                                              9920 Franklin Square Drive
                                              Suite 100
                                              Baltimore, MD 21236
                                              Ph: (410) 635-5127
                                              Fax: (443) 815-3931
                                              Email: Aczekala@sterneisenberg.com
                                              Attorney for Movant




File No: VA201800000895
 Case 17-60419            Doc 101   Filed 09/06/19 Entered 09/06/19 12:33:23           Desc Main
                                     Document     Page 3 of 4




                                    CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and accurate copy of the foregoing was mailed first-class, postage
prepaid this 6th day of September, 2019, to:

Gregory E. Marcellus
4 Fitzgerald Road
Cumberland, VA 23040

Katherine M. Marcellus
4 Fitzgerald Road
Cumberland, VA 23040
Debtor(s)

Patricia Ann Mitchum
4 Fitzgerald Road
Cumberland, VA 23040
Co-debtor
and by the Court's CM/ECF notification system to:

Jeremy C. Huang
3201 Jermantown Rd.
Suite 600
Fairfax, VA 22030
jhuang@chadwickwashington.com
Attorney for Debtor

Herbert L. Beskin(82)
PO Box 2103
Charlottesville, VA 22902
hbeskinch13@ntelos.net
Chapter13 Trustee

US Trustee
210 First Street, Suite 505
Roanoke, VA 24011
USTPRegion04.RN.ECF@usdoj.gov
U.S. Trustee
                                      By:       /s/ Amy Czekala
                                              Amy Czekala, BAR No: 74801
                                              Kevin Hildebeidel, Esq. BAR No: #35645
                                              Stern & Eisenberg Mid-Atlantic, PC
                                              9920 Franklin Square Drive
                                              Suite 100
                                              Baltimore, MD 21236
                                              Ph: (410) 635-5127
                                              Fax: (443) 815-3931
                                              Email: Aczekala@sterneisenberg.com
                                              Attorney for Movant

File No: VA201800000895
 Case 17-60419            Doc 101   Filed 09/06/19 Entered 09/06/19 12:33:23   Desc Main
                                     Document     Page 4 of 4




File No: VA201800000895
